DETAILED ACTION
Claims 74, 76, 78, 80, 82-87, 90-91 and 93-108 are pending.  Claims 1-73, 75, 77, 79, 81, 88-89, and 92 are cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgement is made of applicant’s claim for priority to U.S. Provisional Application No. 62/489,186, filed on Apr. 24, 2017.
Response to Arguments
Applicant’s arguments, filed 6/27/22, have been fully considered but are not persuasive, except as noted below.
Applicant’s comments regarding the double patenting rejection (page 8) are moot as the claims are no longer rejected based on double patenting.
Applicant’s arguments regarding the rejection of claim 74 and its dependent claims under 35 U.S.C. § 103 (page 10) are moot in view of the newly cited reference Chong.
Applicant argues that ‘With respect to claim 84, the cited combination of references does not disclose a laser scanner located within the printer system and configured to continuously measure the printed object as it is formed from the build material’ (page 10).
It is respectfully submitted that this is taught by the cited references because Fetter describes that 
0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner [0008] and that the measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s) (located within the printer system) [0026, Fig. 1].  And because Fetter describes that a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features (layers) or extruded lines of material are formed (continuously measures during deposition) [0063, Fig. 4].  This is further detailed in the current rejection of the independent claims below under 35 U.S.C. § 103.
Applicant argues that the cited art does not teach amended claim 91 that is similar to claim 84 (page 10).  This argument is not persuasive for the same reasons as for claim 84 above.  
Applicant’s argument with regard to the dependent claims (page 11) is moot given the continued rejection of independent claims.
For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 90, and is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 90 lacks an antecedent basis as it depends on cancelled claim 88.  For the purposes of examination it has been assumed that this claim is intended to depend upon independent claim 84.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 91, 93-95, 97-98, and 108 /are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fetter et al. U.S. Patent Publication No. 20170165921 (hereinafter Fetter).
Regarding claim 91, Fetter discloses a method of printing a three-dimensional (3D) metal object [0006 —a method of producing a three-dimensional object from an extrusion of material forms uses a movable portion of an additive extrusion printing device to form at least one line of material… The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification; 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals], the method comprising: 
depositing metal build material to form a printed object [0025 — printing device 12 has a print head 32 (discussed below) that is movable in three-dimensional space; 0062 — printer head 32 deposits material onto the platform 16 or some other structure (e.g., a scaffold or string); 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals]; 
during the step of depositing continuously [0022, Fig. 1 — the additive printing device 12 can produce an object by depositing one or more successive layers of material; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features (layers) or extruded lines of material are formed (continuously measures during deposition); 0062 — This extrusion may proceed continuously during the rest of the process, or stop periodically until certain other steps are completed. Those skilled in the art can select the appropriate timing for this step based on the object 14 being produced; 0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features (layers) of the object 14] measuring at least one characteristic of the printed object [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14]; 
comparing the at least one characteristic of the printed object to a corresponding characteristic of a target object [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14]; 
determining whether there is a discrepancy between the characteristic of the printed object and the characteristic of the target object [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14]; and 
adjusting a process parameter if there is the discrepancy [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Regarding claim 93, Fetter further discloses that the measuring includes imaging the printed object [0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0039-0040 — FIG. 1 schematically shows converged cameras (identified by reference number 22A), although other numbers of cameras 22A should suffice. Preferred embodiments integrate these cameras 22A into the CMM 18 (coordinate measuring machine)… Algorithms correlate the images of the cameras 22A to create a 3-D point cloud representation of the area… Illustrative embodiments use the structured white light sensor to feedback measurement data to the printer (e.g., via the point cloud), thus enabling in-process adjustments to the printing process; 0048 — Illustrative embodiments may incorporate a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud (image) using a camera to measure the laser light reflected from the object 14].  
Regarding claim 94, Fetter further discloses that the imaging includes determining one or more of a geometric shape or a dimension of the printed object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)].  
Regarding claim 95, Fetter further discloses that the depositing includes forming the object layer- by-layer [0022, Fig. 1 — the additive printing device 12 can produce an object by depositing one or more successive layers of material; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features (layers) or extruded lines of material are formed; 0062 — This extrusion may proceed continuously during the rest of the process, or stop periodically until certain other steps are completed. Those skilled in the art can select the appropriate timing for this step based on the object 14 being produced; 0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features (layers) of the object 14, or subsequent objects].  
Regarding claim 97, Fetter further discloses depositing metal build material to form one or more subsequent printed objects, wherein the adjusting occurs prior to depositing metal build material to form each of the one or more subsequent printed objects [0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud (image), or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; 0025 — printing device 12 has a print head 32 (discussed below) that is movable in three-dimensional space; 0062 — printer head 32 deposits material onto the platform 16 or some other structure (e.g., a scaffold or string); 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals].  
Regarding claim 98, Fetter further discloses that the measuring includes measuring the printed object with a laser scanner [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14].
Regarding claim 108, Fetter further discloses that at least one process parameter is a 3D fabrication parameter to correct for atypical deformation of the 3D object, the 3D fabrication parameter selected from the group consisting of a digital representation of the 3D object, a slicing parameter of the 3D object, and a toolpath command [0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; cf. paragraph 0055 of the specification/PGPub that states ‘The atypical deformation 110 may be any deviation from the desired object’].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 74, 76, 78, 80, 82-83, and 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Georgi et al. U.S. Patent Publication No. 20180224826 (hereinafter Georgi) and further in view of Chong et al. U.S. Patent Publication No. 20170090461 (hereinafter Chong).
Regarding claim 74, Fetter teaches a printer system configured to print a three-dimensional (3D) metal object [0011 — a system for producing a three-dimensional object from an extrusion of material has an additive extrusion printing device; 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals], the system comprising: 
a carrier configured to dispense a build material including metal [0025 — printing device 12 has a print head 32 (discussed below) that is movable in three-dimensional space; 0062 — printer head 32 deposits material onto the platform 16 or some other structure (e.g., a scaffold or string); 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals]; 
a build plate configured to receive the build material from the carrier during a printing procedure [0022 — the additive printing device 12 can produce an object by depositing one or more successive layers of material onto a base or platform 16 (build plate)]; 
a sensor configured to measure a characteristic of a printed object formed from the build material [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14] after a printing process [0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed — step 402 takes place after step 400]; 
a memory having a representation of a target object stored thereon [0054 — memory 40 may store a dimensionally accurate computer-aided design model ("CAD model") of the object 14; 0068-0072 — the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40]; and 
a controller configured to compare the measured characteristic of the printed object to a characteristic of the target object, and to control the carrier to dispense the build material based on the comparison [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed],
to adjust at least one process parameter prior to printing a subsequent object if there is a discrepancy between the measured characteristic of the printed object and the characteristic of the target object, and to perform the adjustment of the at least one process parameter [0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud (image), or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features or extruded lines of material are formed — step 402 takes place after step 400 (resulting from the printing process)].  
But Fetter fails to clearly specify a printed calibration object having at least one fiducial or mark having an observable characteristic and performing the adjustment of the at least one print parameter for each discrepancy.
However, Georgi teaches performing the adjustment of the at least one print parameter for each discrepancy [0028-0033 — Deviations can be recognized quickly and appropriate countermeasures can be taken within the scope of prototype production using 3D printers; 0081-0083, Fig. 1 — In step S7, the edge length deviations .DELTA.X and .DELTA.Y are evaluated according to the value… The production process is corrected in the production machine 7, i.e. the edge lengths in the x- and y-directions are corrected on the basis of the determined deviations .DELTA.X and .DELTA.Y and further articles 2' are produced in step S9, said further articles having been corrected in relation to the article 2].
Fetter and Georgi are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Georgi.  
One of ordinary skill in the art would have been motivated to do this modification to correct all deviations recognized in a production process, hence improving the final product, as suggested by Georgi [0028-0033, 0081-0083].  
But the combination of Fetter and Georgi fails to clearly specify a printed calibration object having at least one fiducial or mark having an observable characteristic.
However, Chong teaches a printed calibration object having at least one fiducial or mark having an observable characteristic [0032-0034, Fig. 2 — 3D printer 200 constructs three-dimensional objects, such as object 280 by successively printing and stacking thin layers 270 of solid material according to a 3D model; 0089-0093, Figs. 4 and 6-7 — calibration chart 610 is utilized to calibrate the 3D printer 200… At step 720, the formed calibration markers 270 (thin solid material layer 270 in FIG. 2) are transferred from the drum 212 to the first substrate or translation stage 240 by movement of the mechanical parts of the 3D printer 200… controller 202 triggers the sensors 260 to capture images of the developed markers 270 at step 730].
Fetter, Georgi and Chong are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Georgi, by incorporating the above limitations, as taught by Chong.  
One of ordinary skill in the art would have been motivated to do this modification to correct geometric distortions, as suggested by Chong [0005-0007].  In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known calibration object having at least one fiducial or mark, as taught by Chong, for 3D printed object of Fetter and Georgi to obtain the predictable result of a 3D additive manufacturing system and method capable of printing calibration object having at least one fiducial or mark.
Regarding claim 76, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that a sensor is an imaging device [0039-0040 — FIG. 1 schematically shows converged cameras (identified by reference number 22A), although other numbers of cameras 22A should suffice. Preferred embodiments integrate these cameras 22A into the CMM 18 (coordinate measuring machine)… Algorithms correlate the images of the cameras 22A to create a 3-D point cloud representation of the area… Illustrative embodiments use the structured white light sensor to feedback measurement data to the printer (e.g., via the point cloud), thus enabling in-process adjustments to the printing process; 0048 — Illustrative embodiments may incorporate a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud (image) using a camera to measure the laser light reflected from the object 14], and
wherein the controller is configured to compare an image of the printed object to the representation of the target object to determine if the discrepancy between the measured characteristic of the printed object and the characteristic of the representation of the target object exists [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud (image), or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40 (representation of the target object)… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change].  
Further, Chong teaches a printed calibration object [0032-0034, Fig. 2 — 3D printer 200 constructs three-dimensional objects, such as object 280 by successively printing and stacking thin layers 270 of solid material according to a 3D model; 0089-0093, Figs. 4 and 6-7 — calibration chart 610 is utilized to calibrate the 3D printer 200… At step 720, the formed calibration markers 270 (thin solid material layer 270 in FIG. 2) are transferred from the drum 212 to the first substrate or translation stage 240 by movement of the mechanical parts of the 3D printer 200… controller 202 triggers the sensors 260 to capture images of the developed markers 270 at step 730].
Regarding claim 78, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that the printer system is configured to form the printed object by dispensing a plurality of layers of build material [0022, Fig. 1 — the additive printing device 12 can produce an object by depositing one or more successive layers of material; 0058, Fig. 4 — FIG. 4 shows a process of measuring an object 14… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction], 
the imaging device being configured to image at least one of the plurality of layers of build material after dispensing [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14; 0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0022, Fig. 1 — the material is deposited in the form of an extrusion from a nozzle of the additive printing device; 0058, Fig. 4 — FIG. 4 shows a process of measuring an object 14… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction; 0062 — This extrusion may proceed continuously during the rest of the process, or stop periodically until certain other steps are completed. Those skilled in the art can select the appropriate timing for this step based on the object 14 being produced; 0039-0040 — FIG. 1 schematically shows converged cameras (identified by reference number 22A), although other numbers of cameras 22A should suffice. Preferred embodiments integrate these cameras 22A into the CMM 18 (coordinate measuring machine)… Algorithms correlate the images of the cameras 22A to create a 3-D point cloud representation of the area… Illustrative embodiments use the structured white light sensor to feedback measurement data to the printer (e.g., via the point cloud), thus enabling in-process adjustments to the printing process; 0048 — Illustrative embodiments may incorporate a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud (image) using a camera to measure the laser light reflected from the object 14], and 
the controller is configured to compare at least one image of the at least one of the plurality of layers of build material to the representation of the target object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0058, Fig. 4 — FIG. 4 shows a process of measuring an object 14… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction].  
Further, Chong teaches a printed calibration object [0032-0034, Fig. 2 — 3D printer 200 constructs three-dimensional objects, such as object 280 by successively printing and stacking thin layers 270 of solid material according to a 3D model; 0089-0093, Figs. 4 and 6-7 — calibration chart 610 is utilized to calibrate the 3D printer 200… At step 720, the formed calibration markers 270 (thin solid material layer 270 in FIG. 2) are transferred from the drum 212 to the first substrate or translation stage 240 by movement of the mechanical parts of the 3D printer 200… controller 202 triggers the sensors 260 to capture images of the developed markers 270 at step 730].
Regarding claim 80, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above. 
Fetter further teaches a transceiver configured to receive one or more measured characteristics of the printed object from the sensor [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (sensor, requiring a means for receiving the information/transceiver)… Any of a number of different interconnection systems may connect these components together to perform their functions… FIG. 2 (Fig. 3) schematically shows a single bus acting as an interconnection system 42… although FIG. 2 (Fig. 3) shows only several functional components, this logic 34 may include a wide variety of additional components that can further assist with the required task; 0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s)].  
Regarding claim 82, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that the measured characteristics includes a geometric characteristic or a dimension of the printed object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)].  
Further, Chong teaches a printed calibration object [0032-0034, Fig. 2 — 3D printer 200 constructs three-dimensional objects, such as object 280 by successively printing and stacking thin layers 270 of solid material according to a 3D model; 0089-0093, Figs. 4 and 6-7 — calibration chart 610 is utilized to calibrate the 3D printer 200… At step 720, the formed calibration markers 270 (thin solid material layer 270 in FIG. 2) are transferred from the drum 212 to the first substrate or translation stage 240 by movement of the mechanical parts of the 3D printer 200… controller 202 triggers the sensors 260 to capture images of the developed markers 270 at step 730].
Regarding claim 83, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that a sensor is a contact or a non-contact measurement device [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14; 0051 — Another embodiment may use a contact touch sensor (e.g., a tactile probe) that operates by physically contacting the object 14].  
Regarding claim 104, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above.  
Fetter further teaches that at least one process parameter is a 3D fabrication parameter to correct for atypical deformation of the 3D object, the 3D fabrication parameter selected from the group consisting of a digital representation of the 3D object, a slicing parameter of the 3D object, and a toolpath command [0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Claim(s) 84-87, 90, and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Georgi and further in view of Ren et al. ‘Process Parameter Optimization of Extrusion-Based 3D Metal Printing Utilizing PW–LDPE–SA Binder System’, Materials 10, pages 1-16 (2017) (hereinafter Ren).
Regarding claim 84, Fetter teaches a printer system configured to print a three-dimensional (3D) metal object [0011 — a system for producing a three-dimensional object from an extrusion of material has an additive extrusion printing device; 0021-0023, Fig. 1 — a combination system 10 having measuring and additive printing capability… Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals], the system comprising: 
a nozzle for depositing a build material including a metal [0022, Fig. 1 — the material is deposited in the form of an extrusion from a nozzle of the additive printing device 12; 0023, Fig. 1 — Illustrative embodiments form these objects so that their lines are formed from lines of extruded material, such as resin, metal, and/or a polymer; 0061 — the 3-D printing device 12 may form objects 14 from any of a variety of different materials or combinations of materials, such as plastics, resins, rubbers, metals]; 
a build plate configured to receive the build material from the nozzle during printing [0022 — the additive printing device 12 can produce an object by depositing one or more successive layers of material onto a base or platform 16 (build plate)]; 
a laser scanner located within the printer system and configured to continuously measure the printed object as it is formed from the build material to generate a laser measurement [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s) (located within the printer system); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14; 0022, Fig. 1 — the additive printing device 12 can produce an object by depositing one or more successive layers of material; 0058-0063, Fig. 4 — FIG. 4 shows a process of measuring an object 14 during a printing process… The process begins at step 400, in which the printer head 32 deposits material onto the platform 16 or some other structure… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction… system 10 may be programmed to measure the object 14 at prescribed points in its production/extrusion process... For example, this step may measure the object 14 (e.g., one or more lines of material extruded by the printing device 12) after each extruded line is deposited, after every other extruded line is deposited, after every third extruded line is deposited, etc., (or before certain other extrusions are formed). As another example, this step may measure the object 14 after a portion or fraction of every one or more features (layers) or extruded lines of material are formed (continuously measures during deposition); 0062 — This extrusion may proceed continuously during the rest of the process, or stop periodically until certain other steps are completed. Those skilled in the art can select the appropriate timing for this step based on the object 14 being produced; 0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features (layers) of the object 14] ; and 
a controller configured to compare the laser measurement to a target object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14], and to control the printer system to change a process parameter of the build material if there is a discrepancy between the laser measurement and the target object, wherein the controller is configured to change the process parameter of the build material for the discrepancy [0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But, Fetter fails to clearly specify a nozzle for depositing a build material including a binder and a metal powder; and changing a parameter for each discrepancy.
However, Georgi teaches changing a parameter for each discrepancy [0028-0033 — Deviations can be recognized quickly and appropriate countermeasures can be taken within the scope of prototype production using 3D printers; 0081-0083, Fig. 1 — In step S7, the edge length deviations .DELTA.X and .DELTA.Y are evaluated according to the value… The production process is corrected in the production machine 7, i.e. the edge lengths in the x- and y-directions are corrected on the basis of the determined deviations .DELTA.X and .DELTA.Y and further articles 2' are produced in step S9, said further articles having been corrected in relation to the article 2].
Fetter and Georgi are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Georgi.  
One of ordinary skill in the art would have been motivated to do this modification to correct all deviations recognized in a production process, hence improving the final product, as suggested by Georgi [0028-0033, 0081-0083].  
But the combination of Fetter and Georgi fails to clearly specify a nozzle for depositing a build material including a binder and a metal powder.
However, Ren teaches a nozzle for depositing a build material including a binder and a metal powder [pages 2-3, Fig. 1, Table 1 — The slurry-like molten feedstock can be extruded via a thin nozzle.  Figure 1 shows the schematic of the technological process in this paper… (1) mixing of the metal powder and organic binder to prepare raw materials… Cu powders were added into the organic binder and the whole system was thoroughly mixed — Cu powder and organic binder are mixed and extruded through a nozzle in Fig. 1]. 
Fetter, Georgi and Rem are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter and Georgi, by incorporating the above limitations, as taught by Rem.  
One of ordinary skill in the art would have been motivated to do the nozzle modification so that the metal powder particles bind allowing molding of a green part and to enable thorough mixing of the metal powder and binder, as suggested by Ren [page 2 and 6].  In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known 3D printing technique utilizing PW–LDPE–SA, including sintering, etc., as taught by Ren, for the metal printing technique of Fetter and Georgi to obtain the predictable result of a 3D additive manufacturing system and method using the PW–LDPE–SA binder technique allowing an expanded range of materials, as indicated by Ren [page 14].
Regarding claim 85, the combination of Fetter, Georgi and Ren teaches all the limitations of the base claims as outlined above.  
Further, Fetter teaches a transceiver configured to receive information from another device within the printer system [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (another device, requiring a means for receiving the information/transceiver)… Any of a number of different interconnection systems may connect these components together to perform their functions… FIG. 2 (Fig. 3) schematically shows a single bus acting as an interconnection system 42… although FIG. 2 (Fig. 3) shows only several functional components, this logic 34 may include a wide variety of additional components that can further assist with the required task].  
Regarding claim 86, the combination of Fetter, Georgi and Ren teaches all the limitations of the base claims as outlined above.  
Further, Ren teaches at least one of a debinder or a furnace [page 3, Fig. 1 — Post-process was divided into two stages: debinding and sintering. The printed samples were debinded using thermal debinding. Post-process was performed in a vacuum atmosphere furnace — Fig. 1 shows a debinding device].  
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter, Georgi and Ren, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate removing the binder and consolidating the component to form a final product as part of the 3D printing process utilizing PW–LDPE–SA taught by Ren, as suggested by Ren [pages 2-3].  
Regarding claim 87, the combination of Fetter, Georgi and Ren teaches all the limitations of the base claims as outlined above.  
Further, Fetter teaches that a parameter includes one or more of a print speed or a print temperature of the nozzle [0022, Fig. 1 — the material is deposited in the form of an extrusion from a nozzle of the additive printing device 12; 0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14; 0071 — controller 36 may gradually alter/change the angle/trajectory and/or velocity (print speed) and/or acceleration of the print arm 20 for extruding a given line or a next line… the controller 36 may increase or decrease the velocity it extrudes the material from its print head 32].
Further, Ren teaches that a parameter includes a print temperature of the nozzle [pages 2-3, Fig. 1, Table 1 — a heated nozzle… The slurry-like molten feedstock can be extruded via a thin nozzle.  Figure 1 shows the schematic of the technological process in this paper… (1) mixing of the metal powder and organic binder to prepare raw materials… Cu powders were added into the organic binder and the whole system was thoroughly mixed — Cu powder and organic binder are mixed and extruded through a nozzle in Fig. 1; page 6, Table 5 — printing conditions include an extrusion temperature].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter, Georgi and Ren, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to optimize printing conditions, as suggested by Ren [page 6].  
Regarding claim 90, the combination of Fetter, Georgi and Ren teaches all the limitations of the base claims as outlined above.  
Further, Fetter teaches that a controller is configured to adjust at least one print parameter of the printer system for each subsequently printed object [0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].  
Regarding claim 106, the combination of Fetter, Georgi and Ren teaches all the limitations of the base claims as outlined above.  
Fetter further teaches that at least one process parameter is a 3D fabrication parameter to correct for atypical deformation of the 3D object, the 3D fabrication parameter selected from the group consisting of a digital representation of the 3D object, a slicing parameter of the 3D object, and a toolpath command [0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
Claim(s) 96 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Ren.
Regarding claim 96, Fetter teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that adjusting includes adjusting a parameter of the subsequent printed layer if there is the discrepancy [0008 — The coordinate measuring machine preferably includes a measurement modality with at least one of a structured white light, a fiber optic probe, a laser scanner; 0021, Fig. 1 — a measuring device 18; 0026 — The measurement head can accept any of a variety of tools/tips 28, such as those for tactile and/or non-tactile measurement (e.g., laser or camera(s); 0048-0049 — a laser scanning sensor that operates by means of a triangulation principle, or a flying dot principle. The system 10 may create a 3-D point cloud using a camera to measure the laser light reflected from the object 14; 0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0022, Fig. 1 — the material is deposited in the form of an extrusion from a nozzle of the additive printing device; 0058, Fig. 4 — FIG. 4 shows a process of measuring an object 14… a printing process using extrusion may apply a prescribed material in the requisite number of generally Z-directional layers (e.g., one or more layers from the perspective of FIG. 1)… such as a plurality of layers in the X or Y direction; 0062 — This extrusion may proceed continuously during the rest of the process, or stop periodically until certain other steps are completed. Those skilled in the art can select the appropriate timing for this step based on the object 14 being produced; 0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features (layers) of the object 14, or subsequent objects)].
But Fetter fails to clearly specify that a discrepancy includes a void in the object.
However, Ren teaches that a discrepancy includes a void in the object [page 7 — Figure 5c shows the size of the voids, which directly affects the mechanical properties of the print samples].
Fetter and Ren are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to include 
known void-type discrepancies in the printed object, as taught by Ren [page 7].   In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known void discrepancy, as taught by Ren, for the generic discrepancy of Fetter to obtain the predictable result of a 3D additive manufacturing system and method with void detection/correction.
Regarding claim 102, Fetter teaches all the limitations of the base claims as outlined above.  
Fetter further teaches a discrepancy in the printed object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)].
But Fetter fails to clearly specify that a discrepancy includes a void in the object.
However, Ren teaches that a discrepancy includes a void in the object [page 7 — Figure 5c shows the size of the voids, which directly affects the mechanical properties of the print samples].
Fetter and Ren are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to include 
known void-type discrepancies in the printed object, as taught by Ren [page 7].   In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known void discrepancy, as taught by Ren, for the generic discrepancy of Fetter to obtain the predictable result of a 3D additive manufacturing system and method with void detection/correction.
Claim(s) 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fetter, Georgi and Chong in view of Ren.
Regarding claim 99, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above.  
Fetter further teaches a discrepancy in the printed object [0054, Fig. 3 — a controller 36; 0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s)].
But the combination of Fetter, Georgi and Chong fails to clearly specify that a discrepancy includes a void in the object.
However, Ren teaches that a discrepancy includes a void in the object [page 7 — Figure 5c shows the size of the voids, which directly affects the mechanical properties of the print samples].
Fetter, Georgi, Chong and Ren are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter, Georgi, and Chong, by incorporating the above limitations, as taught by Ren.  
One of ordinary skill in the art would have been motivated to do this modification to include 
known void-type discrepancies in the printed object, as taught by Ren [page 7].   In addition, it would be obvious to a person of ordinary skill in the art to simply substitute the known void discrepancy, as taught by Ren, for the generic discrepancy of Fetter to obtain the predictable result of a 3D additive manufacturing system and method with void detection/correction.
Claim(s) 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Georgi.
Regarding claim 100, Fetter teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that the parameter of the depositing is adjusted [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But Fetter fails to clearly specify that the parameter is adjusted for each discrepancy.
However, Georgi teaches the parameter is adjusted for each discrepancy [0028-0033 — Deviations can be recognized quickly and appropriate countermeasures can be taken within the scope of prototype production using 3D printers; 0081-0083, Fig. 1 — In step S7, the edge length deviations .DELTA.X and .DELTA.Y are evaluated according to the value… The production process is corrected in the production machine 7, i.e. the edge lengths in the x- and y-directions are corrected on the basis of the determined deviations .DELTA.X and .DELTA.Y and further articles 2' are produced in step S9, said further articles having been corrected in relation to the article 2].
Fetter and Georgi are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Georgi.  
One of ordinary skill in the art would have been motivated to do this modification to correct all deviations recognized in a production process, hence improving the final product, as suggested by Georgi [0028-0033, 0081-0083].  
Claim(s) 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Kwon U.S. Patent Publication No. 20130337412 (hereinafter Kwon).
Regarding claim 101, Fetter teaches all the limitations of the base claims as outlined above. 
Fetter further teaches that the parameter of the depositing is adjusted if there is a discrepancy [0055 — the checker 38 checks the dimensions of the object 14 by compare the measurements received from the measuring device 18 (e.g., in the form of a point cloud) against the dimensions in the CAD model to determine the dimensional accuracy of the object 14; 0006 — The method also measures, using a coordinate measuring machine, at least one dimension of the line of material after starting to extrude the line of material. During or after measuring, the method checks, using a checker operatively coupled with the coordinate measuring machine, the dimensional accuracy of at least one dimension of the line of material by comparing the at least one dimension with at least one specification of the nominal model of the object; 0066-0067 — the CMM 18 can measure the length of a line of material, its width, and/or its distance to another previously formed line of material; 0068-0072 — checker 38 determines if the measured dimensions are within prescribed size range(s) and, if not, whether to modify the process… the process may compare a point cloud, or some portion of the point cloud, to a corresponding portion of the CAD model in memory 40… if the production process can be changed to produce a satisfactory object 14, then the controller 36 determines how best to deviate from the requirements specified by the CAD file to make an appropriate change; 0073 —  controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model, and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path, 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But Fetter fails to clearly specify that an adjustment is made if the discrepancy is repeatable.
However, Kwon teaches that an adjustment is made if the discrepancy is repeatable [0337, 0445 — 3D printing, additive manufacturing; 0441 — If an error occurs repeatedly under the same conditions (materials of the preparation guide device, manufacturing tools used for the preparation guide device, materials of the burr, etc.), such error can be greatly reduced by undergoing subsequent corrective measures].
Fetter and Kwon are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Kwon.  
One of ordinary skill in the art would have been motivated to do this modification to correct subsequent fabrication errors, as taught by Kwon [0441].  
Claim(s) 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fetter, Georgi and Chong in view of Kritchman et al. U.S. Patent Publication No. 20030151167 (hereinafter Kritchman).
Regarding claim 103, the combination of Fetter, Georgi and Chong teaches all the limitations of the base claims as outlined above.  
Fetter further teaches at least one process parameter [0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But the combination of Fetter, Georgi and Ren fails to clearly specify that a process parameter includes scaling to correct for shrinkage.
However, Kritchman teaches that a process parameter includes scaling to correct for shrinkage [0055 — "Bulk modifications" in the COD or other data (such as instructions sent to printer components) may be used to compensate for dimensional changes… a contraction of 0.25% is expected during printing due to part cooling, the scale modification to the data is a "stretch" or enlargement by 0.25%... controller 62 may use or calculate an adjustment parameter which may include, for example, a mode change, a scale modification, a stretch or shrinkage parameter, scale or percentage or adjustment to the various dimensions].
Fetter, Georgi, Chong and Kritchman are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter, Georgi and Chong, by incorporating the above limitations, as taught by Kritchman.  
One of ordinary skill in the art would have been motivated to do this modification to correct for contraction/shrinkage of a printed object to improve dimensional accuracy, as taught by Kritchman [0031, 0038, 0055].  
Claim(s) 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fetter, Georgi and Ren in view of Kritchman.
Regarding claim 105, the combination of Fetter, Georgi, and Ren teaches all the limitations of the base claims as outlined above.  
Fetter further teaches at least one process parameter [0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But the combination of Fetter, Georgi, and Ren fails to clearly specify that a process parameter includes scaling to correct for shrinkage.
However, Kritchman teaches that a process parameter includes scaling to correct for shrinkage [0055 — "Bulk modifications" in the COD or other data (such as instructions sent to printer components) may be used to compensate for dimensional changes… a contraction of 0.25% is expected during printing due to part cooling, the scale modification to the data is a "stretch" or enlargement by 0.25%... controller 62 may use or calculate an adjustment parameter which may include, for example, a mode change, a scale modification, a stretch or shrinkage parameter, scale or percentage or adjustment to the various dimensions].
Fetter, Georgi, Ren and Kritchman are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by the combination of Fetter, Georgi, and Ren, by incorporating the above limitations, as taught by Kritchman.  
One of ordinary skill in the art would have been motivated to do this modification to correct for contraction/shrinkage of a printed object to improve dimensional accuracy, as taught by Kritchman [0031, 0038, 0055].  
Claim(s) 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetter in view of Kritchman.
Regarding claim 107, Fetter teaches all the limitations of the base claims as outlined above.  
Fetter further teaches at least one process parameter [0073 — controller 36 or other logic also may modify/alter the printing parameters specified in the CAD model (a digital representation), and the underlying printing processes for printing additional objects 14 in other production runs. Specifically, among other things, the controller 36 may use machine learning techniques to produce subsequent like objects 14 within the prescribed specification. For example, if the checker 38 identifies that current configurations produce a certain line of the object 14 three millimeters too wide (discrepancy), then step 412 may alter the underlying logic 34 and/or operating parameters to cause the printer head 32 to alter 1) its prescribed path (toolpath), 2) the amount or composition of material to deposit, 3) timing of depositing certain materials, 4) etc. to reduce the width of that extrusion when forming subsequent features of the object 14, or subsequent objects 14].
But Fetter fails to clearly specify that a process parameter includes scaling to correct for shrinkage.
However, Kritchman teaches that a process parameter includes scaling to correct for shrinkage [0055 — "Bulk modifications" in the COD or other data (such as instructions sent to printer components) may be used to compensate for dimensional changes… a contraction of 0.25% is expected during printing due to part cooling, the scale modification to the data is a "stretch" or enlargement by 0.25%... controller 62 may use or calculate an adjustment parameter which may include, for example, a mode change, a scale modification, a stretch or shrinkage parameter, scale or percentage or adjustment to the various dimensions].
Fetter and Kritchman are analogous art. They relate to 3D additive manufacturing systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D additive manufacturing system and method, as taught by Fetter, by incorporating the above limitations, as taught by Kritchman.  
One of ordinary skill in the art would have been motivated to do this modification to correct for contraction/shrinkage of a printed object to improve dimensional accuracy, as taught by Kritchman [0031, 0038, 0055].  

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119